Title: To John Adams from Oliver Wolcott, Jr., 12 April 1797
From: Wolcott, Oliver, Jr.
To: Adams, John



Apl. 12. 1797

The Secy of the Treasury respectfully  reports to the President of the United States.
That in the month of September 1796, it was discovered by the Secretary, that some  important errors existed in the accounts of John Lamb Collector of the Customs for the District of New York, in consequence of which, the Letter dated Sept. 14th. was written from this Department, of which a Copy is herewith transmitted.
A reasonable time having elapsed & no without any answer having been recd the subject was recalled to the Collectors attention by a Letter dated Oct. 26th. to which the reply dated Oct. 31st. was recd. transmitted.
The pressure of public business during the Session of Congress & the assurances contained in the Collectors letter of Oct. 31st. postponed any further enquirings on the part of the Sect. untill Feby 17th when the private Letter of that date was written.
The Letters herewith communicated from the Collector dated February 20th. & 23d. March 25th. & 31st. & April 11th. 1797;—from Benjamin Walker Esq dated March 24th. 1797.— & from William Seton Esq dated March 24th. April 1st. 3d. & 20th. 1797;— & from the Secretary dated Sept 14th March 21st. & 28th & April 5th. 1797—Now the important  of the enquiry to be a probably deficienty of about one hundred thousand Dollars shew the further progress & result of this very unpleasant enquiry.
As there remains but little reason to doubt that the enormous amount of nearly One hundred thousand Dollars has been misapplied by the Collector, the Secy feels it to be his duty to state circumstances, which he presumes will vindicate the Treasury, from answers for one any supposed want of vigilance.
1st. By the detailed accounts of the Collector rendered to & settled by the Auditor of the & Comptroller of the Treasury, it appears that the following balances of Cash remained in the Collectors hands at the close of each year. viz...
at the close of the year 1791$ 16,444.08at the close of the year 179214,744.12at the close of the year 179321,883.06at the close of the year 179447,514.41at the close of the year 179591,273.55
Except the last sum the balances of Cash on hand, were not more than even to be expected, & not more than the frequent amount of attention, or requiring a Report to the Secy.
The accounts for the last quarter of the year 1795, were not settled at the Treasury untill late in the year 1796, although they appear to have been frequently required.—the death of the Deputy Collector, Mr. Fillinghart, & the want of experienced Clerks, suggested plausible apparently solid apologies for the delay on the part of the Collector.—to which it may be added it is possible however, that the unsettled state of the Comptrollers Office,  untill within a few months, may have been the cause of some  apparent relaxation of  on the part of the Treasury.— The Secretary feels however a perfect satisfaction with the conduct of the accounting officers.
2nd With respect myself, of how to to the Secty. himself, he takes the liberty to observe that the Collector has punctually transmitted every week a Statement of his rects. & that it will appear that the balances of those Statements, have been weekly deposit deposited in the Bank to the Credit of the Treasurer—instead therefore of any Course of exciting suspicion the conduct of the Collector has been such as to inspire perfect confidence in his integrity.—A copy of the last weekly return dated March 31s. 1797 is transmitted, as a specimen of what has been the constant course of business.
But it now appears evident that the weekly returns have been mere fabrications adapted to cover fraud—the sums for which the Collector is indebted, have been suppressed; a document intended to convey accurate information has been made the instrument of deception;—the punctuality with which it has been rendered, has tended & may possibly have been designed, to inspire a false confidence.
The Secty on the ground of facts herein stated, fulfills a painful, but as he conceives an important duty, in stating reporting, that in his opinion John Lamb Collector for the District of New York, ought to be immediately removed from Office.
All which is / respectfully submitted
